UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

JANE DOE, an Individual,                                      1:18-cv-05414 (RA)

                            Plaintiff,                        DECLARATION

                             v.

  THE WEINSTEIN COMPANY LLC; THE
  WEINSTEIN COMPANY HOLDINGS
  LLC; HARVEY WEINSTEIN, ROBERT
  WEINSTEIN, LANCE MAEROV,
  RICHARD KOENIGSBERG, TARAK
  BEN AMMAR, DIRK ZIFF, TIM
  SARNOFF, PAUL TUDOR JONES, JEFF
  SACKMAN, and JAMES DOLAN,
  Defendants.
----------------------------------------------------------X

        Benjamin Brafman, Esq., an attorney duly admitted to practice before this Court, declares as

follows under the penalty of perjury:

        1.       I am a principal of Brafman & Associates, P.C., and criminal counsel for Defendant

Harvey Weinstein ("Defendant") in connection with the pending criminal action The People of the

State of New York v. Harvey Weinstein, in the Supreme Court of the State of New York, New York

County, bearing docket no. 2018NY023971, and an investigation by the United States Attorneys'

Office for the Southern District of New York ("SDNY") (the "Criminal Actions").

        2.       Since 1980, I have been the principal of a boutique law firm engaged in the practice of

criminal defense. I submit this Declaration based on my personal knowledge of the Criminal Actions,

my review of the Memorandum of Law in support of Defendant's motion seeking an Order staying the

action initiated by Plaintiff, Jane Doe ("Plaintiff'), currently pending before the United States District

Court Southern District Of New York, Case No.: 1:18-cv-05414, and my review of Plaintiff's Second

Amended Complaint (“SAC”). A stay of discovery as to Defendant is necessary to safeguard his

liberty interest and constitutional right against self-incrimination.
       3.      This motion is being made to safeguard the constitutional and due process rights of

Defendant which are jeopardized by the continuation of this proceeding, including Defendant's

deadline to respond to SAC.

       4.      Defendant was arrested on May 25, 2018, and charged with the crimes of criminal

sexual act in the first degree (Penal Law §130.50(1)), rape in the first degree (Penal Law §130.35(1)),

and rape in the third degree (Penal Law §130.25(1)). A grand jury formally indicted Defendant on

those charges on May 30, 2018. On June 5, 2018, Mr. Weinstein pleaded not guilty. Four weeks later,

on July 2, 2018, the NYDA filed a superseding indictment charging Defendant with the crimes of

predatory sexual assault (Penal Law §130.15(2)) (Counts One and Three), criminal sexual act in the

first degree (Penal Law §130.5(1)) (Counts Two and Six), rape in the first degree (Penal Law

§130.35(1)) (Count Four), and rape in the third degree (Penal Law §130.25(1)) (Count Five).

       5.      Defendant is also presently the target of a federal criminal investigation out of the

SDNY, as well as the target of active criminal investigations of felony sexual assault allegations in

both Los Angeles, California, and in London, England.

       6.      Defendant's arrest and arraignment and formal charges of sexual assault, as well as the

other pending investigations, have placed Defendant in the perilous position of having to respond to

pleadings and discovery in the instant civil litigation that arises from the same conduct for which he is

now under criminal prosecution.

       7.      It is my understanding from my review of the SAC that Plaintiff is seeking monetary

damages for alleged Sexual Battery, Gender Violence, Battery, Assault, and Negligence (SAC ¶¶ 46-

85). All of Plaintiff's claims stem from allegations of sexual assault and rape (SAC ¶¶ 27-28).

       8.      The SAC alleges, inter alia, that Plaintiff was sexually assaulted and raped as a result

of Defendant's alleged pattern and practice of using his position at TWC to facilitate sexual



                                                   2
misconduct (SAC ¶¶ 23-31). Defendant has and continues to vehemently deny that he engaged in any

non-consensual sexual encounters.

       9.      The alleged conduct in the SAC is the same conduct that is at issue in the Criminal

Allegations—sexual assault and rape.

       10.     Defendant cannot respond to the allegations or give testimony concerning the

allegations without also providing testimony that would impact the Criminal Actions. A stay in this

action is necessary to safeguard my client's constitutional rights.

       11.     If this action is not stayed, Defendant will be compelled to assert his Fifth Amendment

privilege and be unable to give any testimony on his behalf, or risk incriminating himself. Because of

this, Defendant will be left to assert the Fifth Amendment in response to all allegations in the SAC.

Further, Defendant cannot be deposed in this proceeding or respond to written interrogatories without

the risk of self-incrimination.

       12.     The need for a stay here is especially important given the nature of the allegations

underlying both this action and the Criminal Actions. In sex crime cases, such as the Criminal

Actions, the prosecution often seeks to admit propensity or prior bad act evidence which is often

barred in other types of prosecutions. The NYDA has already provided formal notice that it will be

seeking to admit claimed evidence of reported uncharged similar acts of sexual conduct at trial of the

pending superseding indictment. As such, Defendant cannot give testimony and evidence concerning

these allegations regardless of whether Plaintiff is involved in the Criminal Actions or Investigations.

       13.     Being forced to litigate this case and participate in discovery would greatly prejudice

Defendant by forcing him to either take the Fifth Amendment and receive an adverse inference, or

create potentially incriminating evidence for the prosecution in the Criminal Actions. Absent a stay of

this proceeding, my client's ability to defend himself in the Criminal Actions will be severely

prejudiced.

                                                   3
        14.     Defendant is facing charges that carry a maximum prison sentence of up to 25 years to

life, and the prospect that additional charges will be filed in the near future. The grave risk to my

client's liberty interests and constitutional right to defend himself without forced incrimination

outweigh any prejudice to the Plaintiff that could result from a stay. Moreover, it is my understanding

that there are multiple defendants involved in this matter, which allows Plaintiff to continue to litigate

her claims, despite a stay as to Defendant Weinstein.

        15.     We are not seeking this Court's sympathy as Mr. Weinstein will defend himself at the

appropriate time. Rather, we seek only fairness and a just decision staying these proceedings to

safeguard Defendant's constitutional right against self-incrimination.

       16.     Defendant denies the charges levied against him and is entitled to a full and

meritorious defense unencumbered by the weight of civil proceedings which may result in self-

incriminating testimony.


Dated: November 14, 2018
       New York, New York




                                                        BENJAMIN BRAFMAN, ESQ.




                                                    4
